DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 01/27/2022 with RCE application for case number 16/330,933 (filed on 03/06/2019), in which claims 1, and 7-16 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 16 are currently amended. Claims 2-9 & 12-14 have been previously cancelled. Accordingly, claims 1, 10-11 & 15-16 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-175525, filed on 09/08/2016.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/06/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially 

Response to Arguments 
Applicant's arguments filed on 01/27/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §103: Applicant’s arguments regarding the rejections of the claims 1, 10-11 & 15-16 as being unpatentable over Nakamura (PG Pub. No. US 2009/0037064 A1) in view of Masato (Patent Application No. JP 2006-347528 A) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Applicant respectfully submits that the cited references alone or in combination fail to disclose every element of the claims as currently recited.
For example, independent claims 1 and 16 recite adjusting "the drive command using a jerk limit that limits jerk of the own vehicle and using an acceleration limit that limits acceleration of the own vehicle." Claims 1 and 16 accordingly specifically recite that the jerk limit is something different from an acceleration limit. Applicant respectfully submits that Nakamura and Masato, alone or in combination, do not disclose adjusting a drive command using both a jerk limit and an acceleration limit, in the manner recited by the claims” (see Remarks pages 4-5; emphasis added)
The examiner respectfully disagrees. Examiner notes that Applicant’s argument is focusing on amended limitations [i.e., “using an acceleration limit that limits acceleration of the own vehicle”] added to the amended base claims 1, and 16 apparently to overcome the current prior art rejections under §103 as recited in the Non-Final office action mailed on 12/06/2021.
Nakamura, which clearly teaches to “Calculate Target Deceleration Minimum Value” in S108 [i.e., using an acceleration limit that limits acceleration of the own vehicle] by Controller 10, then “Select Target Deceleration” in S114. Furthermore, Nakamura teaches adding “the variation quantity limiter of the deceleration”  [i.e., jerk limit as being the change of acceleration by definition] (see at least Nakamura’s Fig. 6  & ¶¶[0066]-[0075], and see the Non-Final Office Action mailed on 12/06/2021 Pages 7-11).
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

















Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1, 10-11 & 15-16 are rejected under 35 U.S.C. §103 as being unpatentable over PG Pub. No. US 2009/0037064 A1 to Nakamura et al. (hereinafter “Nakamura”) in view of Patent Application No. JP 2006-347528 A to Imai Masato et al. (hereinafter “Masato”), which are both found in the IDS submitted on 03/06/2019.


As per claim 1, Nakamura teaches an acceleration and deceleration control system that controls acceleration and deceleration of an own vehicle (see ¶¶[0006]-[0009]: the present invention to provide vehicular running control [acceleration and deceleration control] apparatus and vehicular running control method which can smoothly pass a curved road), the acceleration and deceleration control system comprising:
a processor (see Fig. 1 [reproduced below for convenience] & ¶[0030]: controller 10 is constituted by an information processing system (a microcomputer system) having an input port 11, an output port 12, a CPU (Central Processing Unit) 13) configured to function as:

    PNG
    media_image1.png
    405
    1052
    media_image1.png
    Greyscale

Nakamura’s Fig. 1

a command calculation unit that:
calculates a target speed at each point on a road ahead of the own vehicle, based on a road profile ahead of the own vehicle and a current position of the own vehicle (see Fig. 6 (S100-S106) & ¶¶[0052]-[0062]: Read various Data, i.e., controller 10 reads …  the navigation information from car navigation system 20 … includes the host vehicle present (running) position (X, Y) [current position], node (point) information (X,Y, L. Branch) related to each node (point) N, (j=1 through n, n denotes an integer) located in front of the host vehicle [road profile ahead of the own vehicle] … Calculate Target Vehicle Speed At Each Node Point),
(see Fig. 4 [reproduced below for convenience], Fig. 6 (S108) & ¶¶[0063]-[0065]: Calculates Target Deceleration [drive command] At Each Node Point. Controller 10 calculates target deceleration [drive command for driving the own vehicle in the longitudinal direction] … using previously derived vehicle speed [current speed, i.e., calculated vehicle speed in S102], target vehicle speed), and

    PNG
    media_image2.png
    385
    669
    media_image2.png
    Greyscale

Nakamura’s Fig. 4

adjusts, in response to the drive command being calculated, the drive command using a jerk limit that limits jerk of the own vehicle and using an acceleration limit that limits acceleration of the own vehicle (see Fig. 4 [reproduced above for convenience], Fig. 6 (S110-116) & ¶¶[0066]-[0075]: Calculation Target Deceleration Minimum Value [using an acceleration limit that limits acceleration of the own vehicle] by Controller 10  … Select Target Deceleration … Calculate Target Vehicle Speed Command Value to which the variation quantity limiter of the deceleration [jerk limit, i.e., change of acceleration] is added); and 
an output control unit that controls output of the drive command, based on an input from at least one of a driver’s operation of the own vehicle, and an other control system of the own vehicle (see Fig. 4 [reproduced above for convenience], Fig. 6 (S120-124), Fig. 8 & ¶¶[0076]-[0083]: Determine Deceleration Control Operation [driver’s operation] … Calculate Acceleration/ Deceleration Controlled Variable to achieve target vehicle speed command value … controller 10 is operated to perform the deceleration control (Output Controlled Variable To acceleration/deceleration control device 30 (Vehicle)), and see ¶[0057]: It should be noted that, in a case where a control system using the vehicle speed used control such as ABS (Anti-locked Braking System) control  [an other control system] is operated, the vehicle speed (an estimated vehicle speed) used in such a system as described above is used), 
the output control unit temporarily reducing a value of the jerk limit with time (see Fig(s). 4 [reproduced above for convenience], 5, 11, 12 & 16: time variations (temporal change) of a target deceleration, see ¶[0044]: Controller 10 outputs the calculated acceleration/ deceleration controlled variable to acceleration/ deceleration [value of the jerk limit] control device 30. Thus, even if the deceleration control based on the navigation information is activated and, thereafter, the deceleration control based on the yaw rate is activated as will be described later, an abrupt variation of the acceleration/ deceleration [jerk] can be prevented and the host vehicle can smoothly pass the curved road without giving an unpleasant jerky [reduce a value of the jerk limit] feeling to the vehicle driver, and see ¶¶[0048]-[0051], ¶[0087], ¶¶[0105]-[0117], ¶[0123] & ¶¶[0127]-[0129]: Thus, the variation in the deceleration [jerk limit] in the midway through the curved road (not the exit of the curved road) can be suppressed to be small. Thus, the unpleasant jerky feeling given to the vehicle driver can be reduced [reduce the value of the jerk limit]).
Nakamura does not disclose, which Masato; being analogous art; discloses in response to output of the drive command that has been stopped is restarted (see Fig(s). 10, 12, 13, 14 & 16, and ¶¶[0112]-[0113]:  the target speeds are set to patterns 1203 to 1205 before and after point Y ... and the target speed is gradually changed so as to prevent a sudden change in the speed of the own vehicle. That is, the target speeds (patterns) 1203 to 1205 are set so that the acceleration/ deceleration of the own vehicle falls within a predetermined range before and after the point Y at which the transition is made [drive command] from the first control mode [stopped] to the second control mode [restarted], And controls the speed of the own vehicle according to the set third target speed (pattern). This control mode is defined as a third control mode. For example, from the point Y …, such as the target speed pattern indicated by the broken line 1203, the state is shifted to the third control mode and the third target speed is set. That is, in order to temporarily accelerate to an acceleration within a predetermined range toward the second target speed 203 corresponding to the information on the curve curvature radius, in order to prevent sudden change of the speed of the own vehicle, the acceleration [drive command] from the point C1 is temporarily stopped, And the section up to the point C2 where the second target speed 203 is reached is run at a constant speed. After that, from the point C2 where the second target speed 203 is reached, the mode is changed again to the second control mode [restarted], and the speed of the vehicle is controlled according to the second target speed 203 … In this manner, before and after transitioning from the first control mode to the second control mode, transition is made to the second control mode with the third target speed (pattern) in between 1203 to 1205, and see Fig. 17 & ¶¶[0151]-[0165]: First, as shown by the solid arrow 1701, the target speed changes stepwise, so that the host vehicle is temporarily accelerated and then decelerates. That is, the passenger is given a feeling of acceleration and deceleration in a short time, and there is a concern that comfort will be significantly reduced. Therefore, before and after the point Y, a third target speed (pattern) indicated by a broken line 1703, a one-dot chain line 1704, or a two-dot chain line 1705 in which the acceleration/ deceleration of the own vehicle falls within a predetermined range is set, and the speed of the own vehicle is controlled. In this way, during the speed control by the driver’s manual operation at a speed lower than the second target speed according to the curve curvature radius information, the mode is switched to the second control mode according to the road information. In this case, the target speed is switched while the acceleration/ deceleration is kept within a predetermined range. That is, it is possible to maintain comfort by setting a third target speed (pattern) as indicated by a broken line 1703, a one-dot chain line 1704, or a two-dot chain line 1705 and controlling the speed according to the target speed).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Nakamura in view of Masato, as both inventions are directed to the same field of endeavor - controlling vehicle speed corresponding to road shape information and the combination would maintain comfort of vehicle occupant (see at least Masato’s ¶[0162]).

As per claims 2- 9, (Previously Cancelled)

As per claim 10, Nakamura as modified by Masato teaches the acceleration and deceleration control system according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Nakamura further teaches wherein:
the output control unit stops output of the drive command, based on an input from at least one of accelerator operation, brake operation, and shift operation, as the driver’s operation (see Fig. 4 [reproduced above for convenience] & ¶[0013]: FIG. 4 is a characteristic graph representing time variations of a target deceleration and a brake liquid pressure command value [brake operation], see Fig. 5, ¶[0033], ¶¶[0041]-[0042] & ¶¶[0050]-[0051]: Acceleration/deceleration control device 30 serves to perform an automatic deceleration control on a basis of a deceleration controlled variable received from controller 10. It should be noted that the deceleration control uses either one of brake control unit 32 [brake operation] and engine control unit 31 [accelerator operation] … a variation of the brake liquid pressure command value of acceleration/deceleration control device 30 to achieve this acceleration/deceleration control provides such a shape as two mountains standing in line as shown in FIG. 5, and see ¶[0081]: At step S122, controller 10 calculates the (acceleration/deceleration) controlled variable to achieve target vehicle speed command value Vrr calculated at step S116. The calculation of the controlled variable is carried out when deceleration control operation flag flg control is set as flg control=1. Torque distribution control calculating section 110 performs the torque distribution into the engine torque and the brake torque in accordance with the target deceleration calculated by vehicle speed servo calculating section 109 in order to achieve target vehicle speed command value Vrr calculated at step S116).

As per claim 11, Nakamura as modified by Masato teaches the acceleration and deceleration control system according to claim 10, accordingly, the rejection of claim 10 above is incorporated. 
Nakamura further teaches wherein:
the output control unit (¶[0057]: It should be noted that, in a case where a control system using the vehicle speed used control such as ABS (Anti-locked Braking System) control is operated, the vehicle speed (an estimated vehicle speed) used in such a system as described above is used).
Nakamura does not disclose, which Masato; being analogous art; discloses stop output of the drive command, based on an input from a control system, as the other control system, for preventing skidding of the wheels of the own vehicle (see ¶[0165]: it is desirable to stop the travel control of the vehicle by the travel control device of the present invention even when an ABS (Anti-lock Brake System) or a TCS (Traction Control System) is activated).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Nakamura in view of Masato, as both inventions are (see at least Masato’s ¶[0162]).

As per claims 12- 14, (Previously Cancelled)

As per claim 15, Nakamura as modified by Masato teaches the acceleration and deceleration control system according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Nakamura further teaches wherein:
the output control unit (¶[0057]: It should be noted that, in a case where a control system using the vehicle speed used control such as ABS (Anti-locked Braking System) control is operated, the vehicle speed (an estimated vehicle speed) used in such a system as described above is used).
Nakamura does not disclose, which Masato; being analogous art; discloses to stop[[s]] output of the drive command, based on an input from a control system, as the other control system, for preventing skidding of the wheels of the own vehicle (see ¶[0165]: it is desirable to stop the travel control of the vehicle by the travel control device of the present invention even when an ABS (Anti-lock Brake System) or a TCS (Traction Control System) is activated).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Nakamura in view of Masato, as both inventions are directed to the same field of endeavor - controlling vehicle speed corresponding to road shape information and the combination would maintain comfort of vehicle occupant (see at least Masato’s ¶[0162]).

As per claim 16, Nakamura teaches an acceleration and deceleration control method that controls acceleration and deceleration of an own vehicle (see ¶[0006]: vehicular running [acceleration and deceleration] control apparatus and vehicular running control method which can smoothly pass a curved road), the acceleration and deceleration control method comprising:
calculating a target speed at each point on a road ahead of the own vehicle, based on a road profile ahead of the own vehicle and a current position of the own vehicle (see Fig. 6 (S100-106) & ¶¶[0052]-[0062]: Read various Data, i.e., controller 10 reads …  the navigation information from car navigation system 20 … includes the host vehicle present (running) position (X, Y) [current position], node (point) information (X,Y, L. Branch) related to each node (point) N, (j=1 through n, n denotes an integer) located in front of the host vehicle [road profile ahead of the own vehicle] … Calculate Target Vehicle Speed At Each Node Point);
calculating a drive command for driving the own vehicle in the longitudinal direction of the own vehicle, based on the target speed and a current speed of the own vehicle (see Fig. 4 [reproduced above for convenience], Fig. 6 (S108), and ¶¶[0063]-[0065]: Calculates Target Deceleration [drive command] At Each Node Point. Controller 10 calculates target deceleration [drive command for driving the own vehicle in the longitudinal direction] … using previously derived vehicle speed [current speed, i.e., calculated vehicle speed in S102], target vehicle speed);
in response to the drive command being calculated, adjusting the drive command using a jerk limit that limits jerk of the own vehicle and using an acceleration limit that limits acceleration of the own vehicle (see Fig. 4 [reproduced above for convenience], Fig. 6 (S110-116) & ¶¶[0066]-[0075]: Calculation Target Deceleration Minimum Value [using an acceleration limit that limits acceleration of the own vehicle] by Controller 10  … Select Target Deceleration … Calculate Target Vehicle Speed Command Value to which the variation quantity limiter of the deceleration [jerk limit, i.e., change of acceleration] is added); and 
(see Fig(s). 4 [reproduced above for convenience], 5, 11-12, and 16: time variations (temporal change) of a target deceleration, see ¶[0044]: Controller 10 outputs the calculated acceleration/ deceleration controlled variable to acceleration/ deceleration control device 30. Thus, even if the deceleration control based on the navigation information is activated and, thereafter, the deceleration control based on the yaw rate is activated as will be described later, an abrupt variation of the acceleration/ deceleration can be prevented and the host vehicle can smoothly pass the curved road without giving an unpleasant jerky [reduce a value of the jerk limit] feeling to the vehicle driver, and ¶¶[0048]-[0051], ¶[0087], ¶¶[0105]-[0117], ¶[0123], and ¶¶[0127]-[0129]: Thus, the variation in the deceleration [jerk limit] in the midway through the curved road (not the exit of the curved road) can be suppressed to be small. Thus, the unpleasant jerky feeling given to the vehicle driver can be reduced [reduce the value of the jerk limit]), by controlling the output of the drive command, based on an input from at least one of a driver’s operation of the own vehicle, and an other control system of the own vehicle (see Fig. 6 (S120-124), Fig. 8 & ¶¶[0076]-[0083]: Determine Deceleration Control Operation [driver’s operation] … Calculate Acceleration/ Deceleration Controlled Variable to achieve target vehicle speed command value … controller 10 is operated to perform the deceleration control (Output Controlled Variable To acceleration/deceleration control device 30 (Vehicle)), and see ¶[0057]: It should be noted that, in a case where a control system using the vehicle speed used control such as ABS (Anti-locked Braking System) control  [an other control system] is operated, the vehicle speed (an estimated vehicle speed) used in such a system as described above is used).
Nakamura does not disclose, which Masato discloses in response to output of the drive command that has been stopped being restarted (see Fig(s). 10, 12, 13, 14 & 16, and ¶¶[0112]-[0113]: the target speeds are set to patterns 1203 to 1205 before and after point Y ... and the target speed is gradually changed so as to prevent a sudden change in the speed of the own vehicle. That is, the target speeds (patterns) 1203 to 1205 are set so that the acceleration/ deceleration of the own vehicle falls within a predetermined range before and after the point Y at which the transition is made from the first control mode to the second control mode [drive command that has been stopped is restarted], And controls the speed of the own vehicle according to the set third target speed (pattern). This control mode is defined as a third control mode. For example, from the point Y …, such as the target speed pattern indicated by the broken line 1203, the state is shifted to the third control mode and the third target speed is set. That is, in order to temporarily accelerate to an acceleration within a predetermined range toward the second target speed 203 corresponding to the information on the curve curvature radius, in order to prevent sudden change of the speed of the own vehicle, the acceleration from the point C1 is temporarily stopped [drive command stopped], And the section up to the point C2 where the second target speed 203 is reached is run at a constant speed. After that, from the point C2 where the second target speed 203 is reached, the mode is changed again to the second control mode [drive command restarted], and the speed of the vehicle is controlled according to the second target speed 203 … In this manner, before and after transitioning from the first control mode to the second control mode, transition is made to the second control mode with the third target speed (pattern) in between 1203 to 1205, and see Fig. 17 & ¶¶[0151]-[0165]: First, as shown by the solid arrow 1701, the target speed changes stepwise, so that the host vehicle is temporarily accelerated and then decelerates. That is, the passenger is given a feeling of acceleration and deceleration in a short time, and there is a concern that comfort will be significantly reduced. Therefore, before and after the point Y, a third target speed (pattern) indicated by a broken line 1703, a one-dot chain line 1704, or a two-dot chain line 1705 in which the acceleration/ deceleration of the own vehicle falls within a predetermined range is set, and the speed of the own vehicle is controlled. In this way, during the speed control by the driver’s manual operation at a speed lower than the second target speed according to the curve curvature radius information, the mode is switched to the second control mode according to the road information. In this case, the target speed is switched while the acceleration/ deceleration is kept within a predetermined range. That is, it is possible to maintain comfort by setting a third target speed (pattern) as indicated by a broken line 1703, a one-dot chain line 1704, or a two-dot chain line 1705 and controlling the speed according to the target speed).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Nakamura in view of Masato, as both inventions are directed to the same field of endeavor - controlling vehicle speed corresponding to road shape information and the combination would maintain comfort of vehicle occupant (see at least Masato’s ¶[0162]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	

	/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661